G:\Department\HR\Logos\2014
Logos\Logo_Styles\WWE_Logo_Primary_Light_Background_Black-Red\JPEG\WWE_Logo_Primary_Light_Background_Black-Red.jpg
[wwe-20200707xex10_1g001.jpg]



﻿

﻿

﻿

June 22nd, 2020

﻿

﻿

Kristina Salen

﻿

﻿

Dear Kristina:

﻿

World Wrestling Entertainment, Inc. (“WWE”) is happy to extend the following
offer of employment to you:

﻿

Title:CFO Consultant 

Chief Financial Officer -  Effective no later than July 30th, 2020 

﻿

Location:1241 E. Main Street,  Stamford, CT 06902

﻿

Department:Finance

﻿

Reports to:Vince McMahon

Chairman of the Board & CEO

﻿

Start Date:July 6th, 2020

﻿

Compensation and Benefits

﻿

Base Salary:   The starting base salary is $730,000 annually, less
withholding, which will be paid bi-weekly.

﻿

Merit Increases:   All merit increases will be paid out in accordance with our
merit pay-out schedule.

﻿

Incentive Bonus:   You are eligible to participate in the WWE Bonus Plan. The
funding of the plan is based upon the Company’s achievement of financial and/or
strategic performance measures, as determined by the WWE in its discretion. The
bonus pool funding can increase, decrease or be forfeited based on the level of
achievement of the performance measures. The target bonus for your position is
50% of your base salary. Your individual award will be determined based upon
your performance appraisal score and management discretion. The terms of any
bonus eligibility can be modified or deleted at any time within WWE’s sole
discretion.

﻿

WWE Equity:   Conditional upon full Board approval, you will be granted
restricted stock units of Class A Common Stock of WWE valued at $500,000, to be
received on your official start date. These restricted stock units (less
applicable taxes and other deductions required by law) will vest in equal annual
installments over three years, at all times subject to and governed by the terms
of the Company’s Omnibus Incentive Plan (“OIP”). These shares, as well as future
shares, may also be subject to the



--------------------------------------------------------------------------------

 

G:\Department\HR\Logos\2014
Logos\Logo_Styles\WWE_Logo_Primary_Light_Background_Black-Red\JPEG\WWE_Logo_Primary_Light_Background_Black-Red.jpg
[wwe-20200707xex10_1g001.jpg]

Company’s stock ownership guidelines, and at all times, all other terms and
conditions of your eligibility for equity shall be governed by the plan.

 

You will also be considered for eligibility in all future stock programs that
are offered to other key executives in the Company, including the Performance
Stock Unit (PSU) program, at all times subject to management’s and the
Compensation Committee’s discretion and at all times subject to the, terms and
conditions of your eligibility for equity. The equity grant is typically
determined as a percentage of base salary; which is 70% for your management
level and remains subject to management and the Compensation Committee’s
discretion.   

﻿

Benefits:   You will be eligible for full company benefits on the first day of
the month coincident or following your date of hire. WWE benefits include (but
are not limited to): medical, dental, life and disability. To help you build a
financially secure future, you will be automatically enrolled in our 401k plan
at 3%. Should you elect to opt out of the 401k auto-enrollment, please call
Fidelity at 1-800-835-5097, after you receive their confirmation letter. WWE
currently matches fifty percent (50%) of your contributions up to six percent
(6%) of salary. This match is subject to a one-year vesting and may be changed
by the Company at any time within WWE’s sole discretion.

﻿

Vacation:   Four  (4) weeks’ vacation and two  (2) personal days for the
calendar year of 2020. Vacation accrual and use subject to WWE policy then in
force.

﻿

Severance:   If at any time your employment is terminated by WWE for any or no
reason, or if you resign for "good reason"  (defined as material permanent
reduction in base salary; material diminution in authority, duties or
responsibilities; no longer reporting directly to CEO; relocation of your
principal workplace that increases your commute by more than 50 miles; or
material breach of this offer letter), but without “cause” as “cause” is defined
by the company’s then current Severance Policy, you will receive your then
current base salary (payable in accordance with WWE’s regular payroll practices)
and benefits continuation for nine (9) months from your termination date. 
However, if, at the time of your termination, the then current Company severance
policy would entitle you to receive more than nine (9) months of salary and
benefits, you will be entitled to receive the greater package of severance.  If
you resign from your employment with WWE for “good reason”, you are required to
provide WWE notice of the existence of the “good reason” condition within a
period not to exceed 90 days of its initial existence, and WWE shall have a
period of at least 30 days during which it may cure the “good reason”
condition.  If the event constituting “good reason” is not cured by WWE within
the cure period, then you may resign on account of the “good reason” at any time
following the end of the cure period.  Any and all severance and benefit
continuation at any time is expressly conditioned on your execution of an
agreement containing a release of claims in favor of WWE broadly defined, as
well as other obligations to the Company referenced as conditions to receiving
continued salary and benefits in the then current company Severance Policy.

﻿

Work Week:   While the standard work week is 40 hours per week, such hours are
subject to business needs as determined by management in its discretion. As an
exempt employee, your salary covers all hours worked during any given work week
or



--------------------------------------------------------------------------------

 

G:\Department\HR\Logos\2014
Logos\Logo_Styles\WWE_Logo_Primary_Light_Background_Black-Red\JPEG\WWE_Logo_Primary_Light_Background_Black-Red.jpg
[wwe-20200707xex10_1g001.jpg]

other time period. You are further expected to work all hours necessary to meet
the requirements of your position.

﻿

Acceptance and Onboarding

﻿

This offer is contingent upon satisfactory reference and background checks and
compliance with all Immigration Control and Reform Act requirements. At all
times, your employment relationship with WWE will be “at-will.” This means that
either you or WWE can end your employment at any time, for any or no reason.

﻿

Please indicate your acceptance by signing below and sending a copy of this
entire letter to Brad Kogut via email at brad.kogut@wwecorp.com by Wednesday,
 June 24th,   2020.

﻿

Following acceptance of this offer, as it gets closer to your start date, you
will receive a communication granting you access to our Workday HR system where
you will have the opportunity to review and sign our policies and procedures.

﻿

On behalf of WWE, we are very pleased that you have accepted this offer and look
forward to having you join our team.

﻿

Sincerely,

﻿

/s/  James Johnstone

James Johnstone

Senior Vice President, Human Resources

﻿

﻿

/s/ Kristina SalenJune 22, 2020

__________________________________________________

Kristina SalenDate



--------------------------------------------------------------------------------